                                                                                           USDC SDNY
                                                                                           DOCUMENT
                                                                                           ELECTRONICALLY FILED
                                                                                           DOC #:
                                                                                           DATE FILED: 1/22/2020


                                             THE CITY OF NEW YORK
                                            LAW DEPARTMENT                                          SAMANTHA P. TURETSKY
                                                100 CHURCH STREET                                    Assistant Corporation Counsel
JAMES E. JOHNSON
                                                NEW YORK, NY 10007                              Labor & Employment Law Division
Corporation Counsel
                                                                                                                    (212) 356-2451
                                                               January 21, 2020                              sturetsk@law.nyc.gov

                                                                 Counsel shall comply with the deadlines in the Amended Case
                                                                 Management Plan ("CMP," Dkt. No. 38). As the CMP and the
                                                                 endorsement at Dkt. No. 37 provide: both fact and expert
                                                                 discovery close on March 30, 2020. Expert discovery was not
        VIA ECF                                                  extended from the original March 30, 2020, deadline.
        Honorable Lorna G. Schofield
        United States District Judge                             Counsel shall also take note that (1) a case management
        United States District Court                             conference will be on April 14, 2020, at 10:30 a.m., and pre-
        Southern District of New York                            motion letters, if any, are due two weeks before the
        40 Foley Square                                          conference or by March 31, 2020 (see CMP at 13.c), and (2) a
                                                                 discovery status letter is due on April 7, 2020 (see CMP at
        New York, New York 10007
                                                                 13.b). SO ORDERED.

                                                                 The Clerk of Court is respectfully directed to close Dkt. No. 40.
                        Re: Nell, et al. v. City of New York
                            19 Civ. 6702 (LGS)                   Dated: January 22, 2020
                                                                          New York, New York

        Dear Judge Schofield:
                      I am the Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel for the City of New York, assigned to represent Defendant City of New
        York in the above-referenced action. I write to clarify Your Honor’s Order from January 15,
        2020 (ECF Doc. No. 37).

                       Defendants seek to clarify whether all discovery deadlines in the case, including
        fact discovery and expert discovery, have been extended by 30-days or if the Court has only
        granted an extension as to fact discovery.

                        Thank you for your consideration of this request.

                                                                     Respectfully submitted,


                                                                             /s/
                                                                     Samantha P. Turetsky
                                                                     Assistant Corporation Counsel


        cc:      Plaintiffs’ Counsel (BY ECF)
